Citation Nr: 1704500	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-35 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for a lung disorder, to include emphysema, as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Board notes that an October 2014 statement of the case continued the denial of entitlement to an earlier effective date for the grant of service connection for coronary artery disease.  The Veteran did not file a substantive appeal with this issue; as such, it is not currently before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides, to include Agent Orange.

2.  The Veteran has currently diagnosed dermatitis of the lower legs.

3.  The weight of the evidence of record does not show that the Veteran's currently diagnosed dermatis is related to service, to include herbicide exposure. 

4.  The Veteran has a currently diagnosed lung disorder, to include emphysema.

5.   The weight of the evidence of record does not show that the Veteran's currently diagnosed lung disorder is related to service, to include herbicide exposure. 


CONCLUSIONS OF LAW

1.  The criteria for a skin disorder, to include dermatitis, as due to herbicide exposure have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303,3.309 (2016).

2.  The criteria for a lung disorder, to include emphysema, as due to herbicide exposure have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in August 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service treatment records, and the Veteran's statements are associated with the claims file.  The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claims for service connection for a skin disorder or emphysema.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than conclusory statements showing that his skin and lung disorders are related to Agent Orange exposure.  Accordingly, the Board finds that no further development of the Veteran's claims for service connection for dermatitis and emphysema is required.

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only conditions listed under 38 C.F.R. § 3.309(a) (2016) are considered chronic diseases and entitled to the presumptive service connection provisions of 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for a Skin Disorder

The Veteran alleges that his skin disorder is the result of Agent Orange exposure while in Vietnam.  Service records confirm he served in Vietnam.  Accordingly, he is presumed to have been exposed to herbicides, including Agent Orange.  See 38 C.F.R. § 3.307 (a)(6)(iii) (a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent).

Regulations pertaining to Agent Orange exposure, which includes all herbicides used in Vietnam, provide that if a veteran served on active duty in Vietnam during the Vietnam era, the veteran is presumed to have been exposed to Agent Orange or similar herbicides.  These regulations also stipulate the diseases, including some types of cancer, for which service connection may be presumed due to an association with exposure to herbicide agents.  The only skin condition presumed to be caused by Agent Orange exposure is chloracne, for which the Veteran does not have a current diagnosis.  Because the Veteran's currently diagnosed dermatitis is not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. 
§ 3.309 (e), medical nexus may not be presumed as a matter of law. 

Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board finds that the weight of the evidence demonstrates that the Veteran was not diagnosed with dermatitis or other skin disorder in service and was not treated for a skin disorder in service.  Service treatment records are negative for any complaints, diagnoses, or treatment for a skin disorder.  In a January 1969 report of medical history, completed by the Veteran at service separation, the Veteran indicated that he was in "excellent" health  and he specifically checked "NO" as to having a skin disease.  A report of medical examination in 1969 is not of record.  However, in a March 1979 report of medical examination, completed at service entrance in the Army National Guard, a clinical evaluation of the Veteran's skin was normal.  In a March 1979 report of medical history, the Veteran denied having a skin disorder.  

Post-service VA treatment records include a November 1999 primary care note.  During the evaluation, the Veteran complained of a skin rash on his legs which was noted to come and go for the "past several months."  The assessment was noted to be "dermatitis, fungal allergic, of the legs, localized."  In a January 2001 VA treatment record, the Veteran was noted to have chronic dermatitis of the lower legs.  
The evidence also includes a March 2007 VA Agent Orange Registry examination conducted by Dr. O. A.  During the evaluation, the Veteran reported that he had ulcers on his legs in 1972, approximately 3 years following service separation from active duty service.  The rash was noted to resolve after 3 years.  More recently, the Veteran complained of a different rash on his legs which was noted to progressively worsen.  The diagnosis rendered was eczematous dermatitis on the legs.  There was no opinion provided regarding the etiology of the Veteran's dermatitis.

The Veteran also submitted a May 2010 statement from Dr. G. P., where it was noted that the Veteran had been treated for a skin rash on his legs.  It was further indicated that the Veteran served during the Vietnam Era.  Dr. G. P. then opined that the Veteran's skin disorder was a "result of exposure to the Agent Orange." 

The Board finds that the statement by Dr. G. P. lacks probative value as no rationale was provided in support of the conclusion that the Veteran's skin disorder was related to Agent Orange exposure.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion, particularly if it is not clinically well-substantiated.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Here, Dr. G. P.'s opinion provided no clinical rationale in support of the conclusion, other than to simply assert that the Veteran's skin disorder was related to Agent Orange exposure.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Instead, the Board finds that service treatment records and post-service VA treatment records are more probative with respect to the onset of the skin disorder.  As noted above, service treatment record (to include during active duty and National Guard service) do not indicate that the Veteran had a skin disorder at that time.  

Further, although the Veteran reported having lesions on his legs as early as 1972 
(3 years after service separation), there is no medical evidence supporting these findings.  As noted above, the March 1979 report of medical examination, completed at service entrance in the Army National Guard, showed that a clinical evaluation of the Veteran's skin was normal.  There was no indication that the Veteran had a pre-existing skin disorder or lesions on his legs.  In the March 1979 report of medical history, the Veteran denied having a skin disorder.  Further, the first medical evidence of a skin disorder was in 1999 when the Veteran was seen at VA for skin rash on his legs which was noted to come and go for the "past several months.  At that time, the Veteran did not indicate that he had previously had a skin disorder or lesions on his legs.  

The Board finds that the histories reported by the Veteran for treatment purposes are found to be of more probative value than the more recent assertions and histories given for VA disability compensation purposes, as it is assumed that the Veteran would not hide symptoms from the medical professional from whom he was seeking treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board has also considered the Veteran's statements which purport to relate his skin disorders to service, to include in-service herbicide exposure.  As a lay person, the Veteran is competent to report some symptoms associated with his skin disorders (such as lesions), but he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of dermatitis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Dermatitis is a medically complex disease process because of its multiple possible etiologies, requires specialized knowledge to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for service connection for a skin disorder, to include as due to in-service herbicide exposure and the claim must be denied.  38 C.F.R. § 3.303. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for a Lung Disorder, 
to Include Emphysema

The Veteran alleges that his lung disorder, to include emphysema, is  the result of Agent Orange exposure while in Vietnam.  As noted above, the Veteran is presumed to have been exposed to, Agent Orange.  See 38 C.F.R. § 3.307 (a)(6)(iii) (a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent).

Regulations pertaining to Agent Orange exposure, which includes all herbicides used in Vietnam, provide that if a veteran served on active duty in Vietnam during the Vietnam era, the veteran is presumed to have been exposed to Agent Orange or similar herbicides.  These regulations also stipulate the diseases, including some types of respiratory cancer, for which service connection may be presumed due to an association with exposure to herbicide agents.  The Veteran does not have cancer of the respiratory system.  Because the Veteran's currently diagnosed emphysema is not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. 
§ 3.309 (e), medical nexus may not be presumed as a matter of law. 

Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).
The Board finds that the weight of the evidence demonstrates that the Veteran was not diagnosed with emphysema or other lung disorder in service and was not treated for a respiratory disorder in service.  Service treatment records are negative for any complaints, diagnoses, or treatment for a lung disorder.  In a January 1969 report of medical history, completed by the Veteran at service separation, the Veteran indicated that he was in "excellent" health and he specifically checked "NO" as to having asthma, shortness of breath, or a chronic cough.  A report of medical examination in 1969 is not of record.  However, in a March 1979 report of medical examination, completed at service entrance in the Army National Guard, a clinical evaluation of the Veteran's lungs were normal.  In a March 1979 report of medical history, the Veteran denied having asthma, shortness of breath, or a chronic cough.  

Post-service treatment records include a March 2000 VA treatment record where the Veteran indicated that he had periodic shortness of breath with activity.  A diagnosis was not provided.  In an April 2000 primary care note, the Veteran reported to the emergency with complaints of atypical chest pain and shortness of breath for the past 3 days.  

The evidence also includes a March 2007 VA Agent Orange Registry examination conducted by Dr. O. A.  The March 2007 report notes that the Veteran was noted to have complaints of shortness of breath.  During the examination, the Veteran reported that it began 3 years ago (i.e., approximately 2004).  Dr. O. A. diagnosed the Veteran with emphysema.  An opinion as to the etiology of the disorder was not provided.

The Veteran also submitted a May 2010 statement from Dr. G. P., where it was noted that the Veteran had been treated for emphysema.  It was further indicated that the Veteran served during the Vietnam Era.  Dr. G. P. then opined that the Veteran's emphysema was a "result of exposure to the Agent Orange." 

The Board finds that the statement by Dr. G. P. lacks probative value as no rationale was provided in support of the conclusion that the Veteran's skin disorder was related to Agent Orange exposure.  As noted in the previous section, Dr. G. P.'s opinion provided no clinical rationale in support of the conclusion, other than to simply assert that the Veteran's emphysema was related to Agent Orange exposure.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. 348.

In connection with his claim for a total disability rating based on individual unemployability, the Veteran was afforded a respiratory VA examination in May 2013 to assist in determining whether his symptoms of dyspnea were related to his service-connected coronary artery disease disability.  The examiner indicated that the Veteran was first diagnosed with COPD (emphysema) in 2005.  In January 2012, he presented to the emergency room with dyspnea, cough, and fever for 3-4 days.  He was diagnosed with a large pulmonary embolism.  An opinion as to the etiology of the disorder was not provided.  

The Board finds that service treatment records and post-service treatment records are the most probative evidence of record with respect to the onset of the Veteran's lung disorder.  As noted above, service treatment record (to include during active duty and National Guard service) do not indicate that the Veteran had a lung disorder at that time.  Further, although the Veteran reported having shortness of breath during service, there is no medical evidence supporting these findings.  Again, in a March 1979 report of medical examination, completed at service entrance in the Army National Guard, a clinical evaluation of the Veteran's lungs were normal.  There was no indication that the Veteran had a pre-existing respiratory disorder.  In the March 1979 report of medical history, the Veteran denied having a shortness of breath.  Further, the first medical evidence of a lung disorder is in 2005 when the Veteran was diagnosed with emphysema.  At this time, the Veteran did not indicate that he had previously had a lung disorder.  

The Board has also considered the Veteran's statements which purport to relate his lung disorders to service, to include in-service herbicide exposure.  As a lay person, the Veteran is competent to report some symptoms associated with his respiratory disorder (such as shortness of breath), but he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of COPD or emphysema.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  COPD and emphysema are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for service connection for a lung disorder, to include as due to in-service herbicide exposure and the claim must be denied.  38 C.F.R. § 3.303. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a skin disorder, to include as due to herbicide exposure, is denied.

Service connection for a lung disorder, to include emphysema, as due to herbicide exposure, is denied. 




______________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


